DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 12-20 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-10,13-17, 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10,14-17 of copending Application No. 16/221,103.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the copending claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Once the applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific claim "anticipates" a broader claim which encompasses the specific claim.

It is clear that all the elements of respective claims 1/13 are found in respective claims 1/14 of the copending application. The difference between claims 1/13 of the instant application and claims 1/14 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus the invention of claims 1/14 of the copending application is in effect a "species" of the "generic" invention of instant claims 1/13. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant claims 1/13 is anticipated by copending claims 1/14, it is not patentably distinct from copending claims 1/14 and their corresponding dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 both recites the limitation "the handle" in lines 6 and 8 respectively.  There is insufficient antecedent basis for this limitation in the claims as only “a handle portion” has antecedent basis and such language does not positively recite whether such handle and handle portion are the same element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al. (US Pat # 8,888,392) in Visser et al. (US Pat # 6,464,418).
In regards to claim 1, Pires et al. teaches a system for applying substance to the eyes, the system comprising:
 a formulation for a region of an eye (Col 2, Lines 51-52); and 
a brush (206) including:

a handle portion (202) configured to be grasped by a hand, and 
a support member (205) extending between the handle and the plurality of bristles; and 
a wiper (203) defining wiper fingers (208 and Col 8, Lines 26-30), wherein the wiper is slideably disposed about the support member, and wherein the wiper is configured to invert as the wiper fingers are pressed against the plurality of bristles to remove eye makeup from the brush (Col 8, Lines 33-52).
Pires et al. does not teach the substance being applied is a formulation for removing eye makeup.
However, Visser et al. teaches that a cosmetic applicator system can contain eye product, or eye product remover, to be applied by a respective applicator (Col 3, Lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product to be applied by Pires et al. to be cosmetic remover, as taught by Visser et al., as such teaches the interchangeability of contents to be applied, as a matter of what is desired by the user.
Regarding claim 12, Pires et al. teaches the formulation is disposed in a formulation reservoir shaped to receive the brush and to cooperatively couple with the handle portion (see Figure 7).

In regards to claim 13, Pires et al. teaches a cosmetic kit comprising a system for applying substance to the eyes, the system comprising:
 a formulation for a region of an eye (Col 2, Lines 51-52); and 
a brush (206) including:
 	a plurality of bristles (see Figure 7 and Col 6, Lines 12-15) shaped to apply the formulation to the region of the eye; 

a support member (205) extending between the handle and the plurality of bristles; and 
a wiper (203) defining wiper fingers (208 and Col 8, Lines 26-30), wherein the wiper is slideably disposed about the support member, and wherein the wiper is configured to invert as the wiper fingers are pressed against the plurality of bristles to remove eye makeup from the brush (Col 8, Lines 33-52).
Pires et al. does not teach an eye makeup removing system in conjunction with an eye makeup application system.
However, Visser et al. teaches that a cosmetic applicator system can contain eye product, or eye product remover, to be applied by a respective applicator (Col 3, Lines 62-67) in conjunction with a mirrored system for applying product. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator system of Pires et al. to include a mirrored applicator system for removing product, as taught by Visser et al., as such teaches the interchangeability of contents to be applied, and their combination in a single unit, in order to provide the desired cosmetics of the user.

Claims 2-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al., in view of Visser et al., as applied to claims 1 and 13 above, in further view of Montgomery (US Pat # 3,921,650).
In regards to claims 2-5 and 14-16, Pires et al. teaches the plurality of bristles, but does not teach a second plurality of bristles shaped to remove the eye makeup from the region of the eye. However, Montgomery teaches an applicator to have first and second bristled sections (see Figure 5), where such are of different form such that they have different properties, and wherein a bristle space between two neighboring bristles of the second plurality of bristles corresponds to a lash space between .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al., in view of Visser et al., as applied to claims 1 and 13 above, in further view of Weihrauch (US Pub # 2003/0163884).
In regards to claim 6, Pires et al. teaches the first bristles; but does not teach that the bristles are optically transmissive. 
However, Weihrauch II teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Pires et al. to be the optically transmissive bristles of Weihrauch in order to provide desired application properties for the user.
In regards to claim 17, Pires et al. teaches bristles; but does not teach that the bristles are a different color than the eye makeup composition. 
However, Weihrauch teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Pires et al. to be the optically transmissive bristles of Weihrauch in order to view any product contained on the bristle by virtue of their different colors.

Claims 7-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al., in view of Visser et al., as applied to claims 1 and 13 above, in further view of Balzarini (US Pat # 5,509,742).
Balzarini teaches cosmetic removal formulation contains an oil and other conventional liquid remover materials (Col 1, Lines 25-30); but does not expressly teach that one of the materials is a surfactant. However, the instant disclosure on page 6, lines 5-15 describes this specific material without any specificity or describing it as anything beyond being merely preferable as it does not describe it as contributing any unexpected result to the composition. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the remover of Pires et al./Visser et al. to contain the oil and conventional suspension of Balzarini as such are removers and are functional equivalents, expected to perform as well as one another. Regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mascara of Pires et al./Visser et al. to be waterproof, as a matter of user preference.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al., in view of Visser et al., as applied to claim 13 above, in further view of Bouix et al. (US Pub # 2017/0265620).
In regards to claims 18-20, Pires et al./Visser et al. teaches the system includes providing eye makeup (Col 2, Lines 45-49); but does not teach the eye makeup includes a phase-change material. However, Bouix teaches providing an applicator for applying eye makeup, where the eye makeup applied includes a phase change material configured to undergo phase change when contacted by a heated plurality of bristles (Paragraph 0087) of an applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the eye makeup applicator system of Pires et al./Visser et al. to include the heated composition to be used in conjunction with a heated applicator, as taught by Bouix in order to provide a composition that is easy to manipulate.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.E.K/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772